     Case 2:21-cv-04123-SB-JEM Document 1 Filed 05/18/21 Page 1 of 5 Page ID #:1


                                                                                     ICED
     Chungyoul Lee
     967 Dewey Ave.
 2
     Los Angeles, CA 90006                                             2~Z~ ~~~ ~ ~ ~ ~—'~~3b
 3
     213-277-1106                                                       a   +r   ~ j i~   ~     '". ~ r~~y4 °~!~~
                                                                                          t ~~ y~
4
     Plaintiff in pro per                                                        ~-u~ n~~~
 5

6

7

 s                                  UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA

to
     Chungyoul Lee                               L tV tJ~~e2 ~ _ ~ ~ ~ ~— u~ ~ ~~X
ti         Plaintiff,                               )
12
                                                       COMPLAINT FOR
         vs.
                                              ~ BREACH OF AGREEMENT
~~
     Banerjee Subhranil; XTRM Technology, LLC;) EMBEZZLEMENT
14   DOES 1-10                                ~ FRAUD
15
               Defendants
16

17

l8
               I. SUMMARY
19

20
               1. This is a bitcoin related international fraud action by Plaintiff Chungyoul
21
     Lee("Plaintiff') against Banerjee Subhranil("Subhranil") who resides in India and his entity,
22
     XTRM Technology, LLC("XTRM")which is located in the United States. .
23
               2. Plaintiff seeks damages including punitive damages ,legal document assistant's fees,
2a
     interpreter fees [and attorney's fee if going to the trial after failing settlement] and costs.
25

26
               II. JURISDICTION AND VENUE
27
               3. Jurisdiction ofthis Federal Court is invoked against Defendant Subhranil, pursuant to
2s
     28 U.S.C. §1332, because Defendant Subhranil is residing in India and Defendant XTRM is a




                                                 COMPLAINT - 1
     Case 2:21-cv-04123-SB-JEM Document 1 Filed 05/18/21 Page 2 of 5 Page ID #:2
                                         -~



 i   Delaware corporation and Plaintiff is demanding compensation more than $75,000 from
 2   Defendants.
 3          4. Supplemental jurisdiction for claims brought under parallel California law —arising
 4   from the same nucleus of operative facts — is predicated on 28 U.S.0 § 1367.
 s          5. Plaintiffs claims are authorized by 28 U.S.C. §§ 2201 and 2202.
6           6. All actions complained of herein take place within the jurisdiction of the United States
     District Court, Central District of California, and venue is invoked
 s
9           III. PARTIES
io          7.Plaintiff is an individual, over the age of eighteen, and a resident ofthe County of Los
ti   Angeles, State of California.
12          8. Plaintiff is informed and believes that Defendant Subhranil is a citizen of Republic of
13   India living in Kolkata, India.
14          .9. Plaintiff is informed and believes that Defendant XTRM is a Delaware Corporation is
15   duly doing business in the State of Delaware, the United States.
16          8.Plaintiff is not only a victim for himself but also the Assignee of other victims,
t~   Assignors("Assignors") Taesim Choi, Yeonsu Park, Jihyun Lee Youngbok Park, Gongsuk Kim,
is   Seongran Kim, Khehyang Baik, Hyangsook Choi, Chaejung Shin, Yeongseon Lee, Jiyoung Back,
19   Oksoon Cho,Jinsoo Park, Younghwa Kim, Youngran Im, Sookheem Kim,Dongsook Kim,
20   Byoungkook Min, Jungho, Shin, Seokran Jang, Sungyu Lee, Soonhee Gang,Eunmee Lee, Pazk
21   Hyangjin, Mija Park, Song Hoon Jeong, Kiseong Koo, Changhwan Kim, Doobyung Park,
22   Gimoon Bae, Hosoon Kim, Misook Kim, Giseok Yang, Yongsoon Shin; Byoungjin Min.
23

24          IV. COMMON FACTS
2s          9. About in July of 2018, Subhranil held presentation events in the parliamentary hall in
26   Seoul Korea and enticed many people to purchase XTRM coins while promising that the buyers
27   ofthe XTRM coins will get a lot of profits including interest. At first, the purchased XTRM
2s




                                               COMPLAINT - 2
      Case 2:21-cv-04123-SB-JEM Document 1 Filed 05/18/21 Page 3 of 5 Page ID #:3



 t    coins were OK. However,from about August of 2020, bad incidents have been happening such
 2    as no interest payments, disappearing the money in digital wallets, and so on.
 3            10. The total number of victims became about 700 or 800 people. Among them, Plaintiff
 a    and his Assignors decided to file a civil lawsuit to the United States Court ,ofthe nation ofthe
 s    United States of America, in which the second Defendant XTRM is located.
6 1          1 1. Subhranil introduced to many people including Plaintiff and his Assignors that while
      his entity is located in the United States [not in India], and he lured people to invest to a United
 s    States company not an India company by purchasing his XTRM coins. Later especially after the
9     troubles happened in the purchased XTRM coins, it was found that Subhranil is not an American
io    but an Indian and the reason why he introduced the American company rather than an Indian
ii    company is to defraud Plaintiff and his Assignors more easily.
12

13                                       FIRST CAUSE OF ACTION
                                         BREACH OF AGREEMENT
14
                                          (Against All Defendants)
is
             12. Plaintiff realleges and incorporates herein by reference each and every allegation set
16
      forth in Paragraphs 1 through 11, inclusive.
t~
             13. As stated in the common part, according to the oral agreement between Plaintiff/ his
ig
      Assignors and Defendants, the interest payment began to be made. However,later, Defendants
19
      breached this agreement.
zo
             14. Plaintiff/his Assignors have been damaged in an amount to be proven at trial as a
2~
      result ofthis cause of action
22

23
                                       SECOND CAUSE OF ACTION
24                                         EMBEZZLEMENT
                                         (Against All Defendants)
2s
26            15. Plaintiff realleges and incorporates herein by reference each and every allegation set
27    forth in Paragraphs 1 through 14, inclusive.

2a            16. Defendants not only stopped paying interest to Plaintiff/his Assignors but also
      embezzled money of Plaintiff/his Assignors through digital wallets. Even though, the digital



                                                 COMPLAINT - 3
     Case 2:21-cv-04123-SB-JEM Document 1 Filed 05/18/21 Page 4 of 5 Page ID #:4
                                                                                    ~,
                                                                                     1



     wallets show some figures of amount, the amount was not there actually by Defendants'
 2   embezzling the amount.
 3          17. Plaintiff is informed and believes and thereon alleges that such embezzlement was
 a   wanton, oppressive, intentional, and despicable thereby warranting the award of punitive and
 s   exemplary damages.
6                                      THIRD CAUSE OF ACTION
                                               FRAUD
                                        (Against All Defendants)
 s
            18. Plaintiff realleges and incorporates herein by reference each and every allegation set
9
     forth in Paragraphs 1 through 17, inclusive.
~o
            19. Defendant Subhranil as an executive officer of Defendant XTRM represented that
it
     the XTRM coin purchasers would have big profits and he would continue to pay interest to
t2
     Plaintiff/ his Assignors without the intention of keeping that representations. And they relied on
13
     those representation to purchase the XTRM coins. As the result, Defendants' representation
14
     turned out to be false and it caused Plaintiff/his Assignors to lose money.
15
            20. Moreover, Defendants are still misrepresenting that they would begin to resume the
16
     interest payment and would return the embezzled money. Meanwhile Plaintiff/his Assignors
t~
     relied on those representations for several months. Nevertheless, still until the time of preparing
~8
     this complaint, Defendants' representations have become fraudulent representations.
19
            21. Plaintiff is informed and believes and thereon alleges that such fraud was wanton,
20
     oppressive, intentional, and despicable thereby warranting the award of punitive and exemplary
21
     damages.
22

23

24
            WHEREFORE,Plaintiff prays for damages and relief against Defendants, and each of
2s
     them as follows:
26

27
     As to All Causes of Action:
2s
            1.      For compensatory damages in an amount to be proven at trial.




                                               COMPLAINT - 4
       Case 2:21-cv-04123-SB-JEM Document 1 Filed 05/18/21 Page 5 ~of 5 Page ID #:5
                                           e




 1            2.     For damages from emotional distress and mental suffering in an amount to be
 2 ~                 proven at trial.
 3           3.      For consequential damages.
 4           4.      For costs of suit incurred herein.
 s           5.      For the promised interest.
 6           6.      For legal document assistant's fees, interpreter fees, and attorney's fee if going to
                     the trial after failing settlement.
 s           7.      For such other and further relief as the court deems proper and appropriate.
 9

10     As to the Second and Third Causes of Action:
tt            1. For punitive and exemplary at damages in an amount to be proven at trial.
tz
13           DATED:          May 17, 2021            Respectfully Submitted,
14

15
                                   e
16

17

18           Chungyoul Lee, Plaintiff in pro per
l9

20

21

22

23

24

25

26

27

28




                                                  COMPLAINT - 5
